The Supreme Court properly granted the plaintiffs motion *918for summary judgment in lieu of complaint pursuant to CPLR 3213 based on two promissory notes. The plaintiff met her burden of establishing that the defendant executed the two notes and defaulted in making payments according to their terms (see Larry Lawrence IRA v Exeter Holding Ltd., 84 AD3d 1175, 1176 [2011]; Jin Sheng He v Sing Huei Chang, 83 AD3d 788, 789 [2011]; Cutter Bayview Cleaners, Inc. v Spotless Shirts, Inc., 57 AD3d 708, 709 [2008]). In opposition, the defendant failed to raise a triable issue of fact (see Levien v Allen, 52 AD3d 578 [2008]; Lorenz Diversified Corp. v Falk, 44 AD3d 910 [2007]; Anand v Wilson, 32 AD3d 808, 810 [2006]). Moreover, while the defendant alleged the existence of several counterclaims, he failed to show that the counterclaims were related to, much less intertwined with, the subject promissory notes (see Lorber v Morovati, 83 AD3d 799, 800 [2011]; Neuhaus v McGovern, 293 AD2d 727, 728 [2002]; Harris v Miller, 136 AD2d 603 [1988]). Skelos, J.P., Balkin, Leventhal and Lott, JJ., concur. [Prior Case History: 2010 NY Slip Op 30167(U).]